Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated October 31, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
	This application contains claims 10-20 drawn to an invention nonelected without traverse in the reply filed on August 30, 2021. 

Claim Rejections - 35 USC § 103
I.	Claim(s) 1, 3-4 and 8 have been rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Liu et al. (US Patent Application Publication No. 2019/0067706 A1) and Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109).
	The rejection of claims 1, 3-4 and 8 under 35 U.S.C. 103 as being unpatentable over 

Zhao et al. in view of Liu et al. and Albo et al. has been withdrawn in view of Applicant’s arguments.

II.	Claim(s) 2 has been rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Liu et al. (US Patent Application Publication No. 2019/0067706 A1) and Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Gyenge (US Patent Application Publication No. 2018/0219240 A1).
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Liu et al. and Albo et al. as applied to claims 1, 3-4 and 8 above, and further in view of Gyenge has been withdrawn in view of Applicant’s arguments.

III.	Claim(s) 5-6 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Liu et al. (US Patent Application Publication No. 2019/0067706 A1) and Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-

1109) as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
	The rejection of claims 5-6 and 9 under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Liu et al. and Albo et al. as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. has been withdrawn in view of Applicant’s arguments.

IV.	Claim(s) 7 has been rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Liu et al. (US Patent Application Publication No. 2019/0067706 A1) and Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Liu et al. and Albo et al. as applied to claims 1, 3-4 and 8 above, and further in view of Kirk et al. has been withdrawn in view of Applicant’s arguments. 

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claim(s) 1, 3-4, 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Wang et al. (“Metal-Organic-Framework-Mediated Nitrogen-Doped Carbon for CO2 Electrochemical Reduction,” ACS Applied Materials & Interfaces (2018 Apr 11), Vol. 10, No. 17, pp. 14751-14758).
Zhao teaches a method of producing isopropanol from electrochemical reduction of carbon dioxide comprising: 
- providing an electrochemical cell comprising a cathode electrode and an anode electrode
 (= 
    PNG
    media_image1.png
    152
    258
    media_image1.png
    Greyscale
),
wherein the cathode electrode comprises a copper-based metal organic framework (MOF), wherein the copper-based MOF is pyrolyzed (= oxide-derived Cu/carbon (OD Cu/C) catalysts by a facile carbonization of Cu-based MOF (HKUST-1)); 
- supplying carbon dioxide to the cathode electrode; and 
- applying a potential between the anode and the cathode, wherein the potential is in a 
range and is sufficient to electrochemically reduce the carbon dioxide (= electrochemical reduction of CO2) [page 5302, abstract].

The method of Zhao differs from the instant invention because Zhao does not 
disclose the following:
a.	Wherein the range is a range of about -2V to about -3V versus a silver chloride electrode.
	Like Zhao, Wang teaches the electroreduction of carbon dioxide using a metal organic framework (page 2480, abstract). To start the controlled potential electrolysis, an operation potential was applied by a potentiostat (Autolab PGSTAT302N) in the range of −1.0 to −2.0 V versus Ag/AgCl (page 14752, right column, lines 43-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the potential described by Zhao with wherein the range is a range of about -2V to about -3V versus a silver chloride electrode because applying an operation potential in the range of −1.0 to −2.0 V versus Ag/AgCl performs a CO2 electrochemical reduction.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	 Wherein the potential is sufficient to produce isopropanol.
	Wang teaches that to start the controlled potential electrolysis, an operation potential 

was applied by a potentiostat (Autolab PGSTAT302N) in the range of −1.0 to −2.0 V versus Ag/AgCl (page 14752, right column, lines 43-46).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because an operation potential in the 
range of −1.0 to −2.0 V versus Ag/AgCl is deemed sufficient to produce isopropanol because similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	Regarding claim 3, Zhao teaches wherein the copper-based MOF comprises PCN-62 or HKUST-1 (= oxide-derived Cu/carbon (OD Cu/C) catalysts by a facile carbonization of Cu-based MOF (HKUST-1)) [page 5302, abstract].
Regarding claim 4, Wang teaches wherein the potential is in the range of about -2V to about -2.5V versus the silver chloride electrode (= to start the controlled potential electrolysis, an operation potential was applied by a potentiostat (Autolab PGSTAT302N) in the range of −1.0 to −2.0 V versus Ag/AgCl) [page 14752, right column, lines 43-46].

	Regarding claim 8, the method of Zhao differs from the instant invention because Zhao does not disclose wherein the copper-based MOF produces isopropanol with a faradaic efficiency in a range of about 3% to about 30%.
Zhao teaches oxide-derived Cu/carbon (OD Cu/C) catalysts by a facile carbonization of Cu-based MOF (HKUST-1) [page 5302, abstract].
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Zhao teaches pyrolyzed Cu-based MOF (HKUST-1) [page 5302, abstract]. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 
137 USPQ 43, 51 (CCPA 1963) [MPEP § 214.02(V)].
	Furthermore, a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430; In re Swinehart 169 USPQ 226.
	Regarding claim 22, the method of Zhao differs from the instant invention because Zhao does not disclose wherein the copper-based MOF further comprises nitrogen.
	Wang teaches that recently, introduction of heteroatoms (e.g., N, S, P, etc.) into the carbon structure has been reported to improve the chemical, electrical, and functional properties of carbon material 33 (page 14751, right column, lines 8-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the copper-based MOF described by Zhao with wherein the copper-based MOF further comprises nitrogen because the introduction of 

heteroatoms (e.g., N, S, P, etc.) into the carbon structure has been reported to improve the chemical, electrical, and functional properties of carbon material.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Wang et al. (“Metal-Organic-Framework-Mediated Nitrogen-Doped Carbon for CO2 Electrochemical Reduction,” ACS Applied Materials & Interfaces (2018 Apr 11), Vol. 10, No. 17, pp. 14751-14758) as applied to claims 1, 3-4, 8 and 22 above, and further in view of Gyenge (US Patent Application Publication No. 2018/0219240 A1).
	Zhao and Wang are as applied above and incorporated herein.
	Regarding claim 2, the method of Zhao differs from the instant invention because Zhao does not disclose wherein the copper-based MOF is coated on a nickel support surface.
Zhao teaches coating the pyrolyzed Cu-based MOF (HKUST-1) on a substrate (= 



    PNG
    media_image2.png
    272
    246
    media_image2.png
    Greyscale
) 
[page 5302, abstract].
	Gyenge teaches that:
Referring to FIG. 3, the negative electrode 12 comprises a current collector/feeder substrate 18 on which the bi-functional catalyst layer is mounted. The bi-functional catalyst layer in both the first and second embodiments comprises CO2 reduction catalyst sites 20, formic acid (or formate) oxidation catalyst sites 22, an ionomer 24, and a hydrophobic agent 26 all applied to a catalyst support 28. The CO2 reduction catalyst sites 20 and the formic acid (or formate) oxidation catalyst sites 22 may or may not be part of the same bulk material, depending on the catalyst design. The negative electrode 12 can be of a type selected from a group of high-surface porous electrodes known to those skilled in the art, such as gas-diffusion electrode, catalyst coated membrane, trickle-bed electrode or metal organic framework (MOF) based electrode. The negative electrode 12 structure provides bi-functional electrocatalytic activity thereby facilitating the efficient reduction of carbon dioxide and the oxidation of formic acid (or formate) on the same electrode. The CO2 reduction catalyst sites 20 are most active for carbon dioxide reduction and the formic acid (or formate) oxidation catalyst sites 22 are most active for formic acid (or formate anion) oxidation. The bi-functional catalyst at the reduction and oxidation catalyst sites 20, 22 can be different crystallographic facets of the same material, morphologically different sites (e.g., edge sites vs. terraces), and binary, ternary or quaternary combination of metals and/or oxides. Examples of catalysts with bi-functional activity include but are not limited to: palladium, palladium alloys, osmium, osmium alloys, palladium-tin, palladium-tin-indium, palladium-lead-tin, palladium-lead-tin-indium, palladium-tin-osmium, palladium-osmium. Other catalysts with bi-functional activity as known to one skilled in the art can also be used (page 3, [0020]).

The current collector/feeder substrate 18 can comprise a high-surface area substrate such as various carbon cloth, felt and fiber materials, organic polymer network, metal mesh (e.g., nickel, steel, copper, titanium) and metal organic framework acting also as current collector or feeder, depending whether the battery is discharged or charged, respectively. The ionomer 24 provides the ion conductive network necessary to sustain the electrochemical reactions and can be composed of 

proton or hydroxide ion conductive polymer or ion conductive ceramic material or liquid electrolyte. Optionally, the negative electrode catalyst layer may also contain a hydrophobic agent 26 (e.g., polytetrafluoroethylene, depicted in FIG. 3). The catalyst support 28 can be composed of carbon particles, carbon nanotubes, graphene, metal oxides (e.g., iridium oxide, zirconium oxide, titanium oxide), and/or metal particles (e.g., nickel, platinum, gold) and/or a combination of all or some of the above. The interaction effects among all these components can have a significant impact on the performance of the redox flow battery and its operational energy efficiency. For example, those skilled in the art will recognize that the catalyst support can have a strong influence on the electrocatalytic properties due to various effects such as electronic interaction effects and surface diffusion effects of key intermediates (page 3, [0021]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the potential described by Zhao 
with wherein the copper-based MOF is coated on a nickel support surface because mounting the metal organic framework (MOF) onto a nickel mesh provides a current collector/feeder substrate.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim(s) 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 

6, pp. 5302-5311) in view of Wang et al. (“Metal-Organic-Framework-Mediated Nitrogen-Doped Carbon for CO2 Electrochemical Reduction,” ACS Applied Materials & Interfaces (2018 Apr 11), Vol. 10, No. 17, pp. 14751-14758) as applied to claims 1, 3-4, 8 and 22 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
Zhao and Wang are as applied above and incorporated herein.
	Regarding claim 5, the method of Zhao differs from the instant invention because Zhao does not disclose wherein applying the potential in the range of about -2V to about -3V comprises decreasing step-wise in hourly increments of - 0.1V.
Berlinguette teaches decreasing a voltage and/or current being supplied by power supply 212 in response to detecting more than a desired amount of side-reaction products (page 6, [0131]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying the potential described by  Zhao with wherein applying the potential in the range of about -2V to about -3V comprises decreasing step-wise in hourly increments of -0.1 V because decreasing a voltage being supplied is in response to detecting more than a desired amount of side-reaction products.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 6, the method of Zhao differs from the instant invention because Zhao does not disclose wherein a current delivered to the cathode electrode is in a range of about 100mA to about 280mA.
Berlinguette teaches that:
In some embodiments, the composition of the product gas is controlled by adjusting a magnitude of the potential applied across the anode and the cathode. A current flowing in the electrochemical reactor as a result of the applied potential may have a current density at the cathode of at least 100 mA/cm2 (page 2, [0052]).

“Current density” is total current divided by the geometric surface area of an electrode.  For example, an electrode having an area of 100 cm2 carrying an electrical current of 20 Amperes would have a current density of 200 mA/cm2 (page 4, [0085]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current delivered to the cathode electrode described by Zhao wherein a current delivered to the cathode electrode is in a range of about 100mA to about 280mA because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the current delivered to the cathode electrode by routine experimentation that would have achieved the desired composition of the product gas based on the magnitude of the potential applied across the anode and the cathode where a current flowing in the electrochemical reactor is a result of the applied potential (MPEP § 2141.03). 
	Regarding claim 9, the method of Zhao differs from the instant invention because Zhao does not disclose wherein the step of supplying carbon dioxide comprises use of flue gas 

streams or concentrated carbon dioxide streams.
Berlinguette teaches that carbon dioxide is from a gaseous source (e.g. air, flue gas, exhaust gas) and yields useful carbon-containing chemicals (page 4, [0094]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of supplying carbon dioxide described by Zhao with wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams because carbon dioxide from a gaseous source (e.g. air, flue gas, exhaust gas) yields useful carbon-containing chemicals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated From Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) in view of Wang et al. (“Metal-Organic-Framework-Mediated Nitrogen-Doped Carbon for CO2 Electrochemical Reduction,” ACS Applied Materials & Interfaces (2018 Apr 11), Vol. 10, No. 17, pp. 14751-14758) as applied to claims 1, 3-4, 8 and 22 above, and further in 

view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
Zhao and Wang are as applied above and incorporated herein.
	Regarding claim 7, the method of Zhao differs from the instant invention because Zhao 
does not disclose wherein unreacted carbon dioxide is continually recycled in the electrochemical cell.
Kirk teaches that:
The system can also include, in some embodiments, a CO2 gas recycle assembly coupled to the electrochemical reaction unit, and configured to receive unreacted CO2 gas from the electrochemical reaction unit and recycle at least a portion of the recovered unreacted CO2 gas back into the electrochemical reaction unit (page 5, [0077]).

Referring now to FIG. 19, the electrochemical reaction unit 12 can include a CO2 gas recycle assembly 70 for recycling CO2 gas that did not react in the unit 12. For example, the CO2 gas recycle assembly 70 can include a gas outlet 72 at the top of the vessel for receiving CO2 gas, and a recycle line 74 for supplying the gas back into the feed. A CO2 gas holding tank 76 can also be provided. FIG. 19 illustrates an embodiment where CO2-containing gas is fed directly into the electrochemical reaction unit 12 via a gas feed line 78 from a CO2-containing gas source 80. In this illustration, the CO2-containing gas is fed via a distributor 82 that bubbles the gas into the electrolyte (E), preferably at the bottom of the vessel. This type of gas recycling assembly can be particularly advantageous when CO2 gas bubbles are directly injected into the electrolyte, as shown in FIG. 19, since more CO2 gas may flow up and out of the reaction zone compared to other configurations where a CO2/carbonate solution is supplied to the electrochemical reaction unit. A control system 81 can be used to control the gas recycling and 
the proportion of recycled CO2 and initial CO2-containing gas that are used to provide the gas feed stream that is supplied into the cell 12 via the feed line 78 (page 11, [0159]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unreacted carbon dioxide described by Zhao with wherein unreacted carbon dioxide is continually recycled in the electrochemical cell because the gas recycling of unreacted CO2 gas provides a gas feed stream that supplies a source of CO2 into the cell.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Furthermore, recycling minimizes/eliminates its purchase. 

Citations
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Qiu et al. (“Selective Electrochemical Reduction of Carbon Dioxide Using Cu Based Metal Organic Framework for CO2 Capture,” ACS Applied Materials & Interfaces (2018 Jan 24), Vol. 10, No. 3, pp. 2480-2489) is cited to teach that the faradaic efficiencies (FEs) of CH4 on GDE with Cu-MOF weight ratio in the range of 7.5−10% are 2−3-fold higher than that of GDE without CuMOF addition under negative potentials (−2.3 to −2.5 V vs SCE) [page 2480, abstract].
KR 10-1750279 is cited to teach that for example, in the case of applying a constant voltage or using a change in potential during the electrochemical reduction, the range of the applied voltage value or change in potential may be about -3.2 V to about -1.4 V (reference electrode: Ag/Ag+) [ƿ [0032]].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 8, 2022